PER CURIAM:
In Jones v. Continental Insurance Co., 920 F.2d 847 (11th Cir.1991), this court certified the following question to the Florida Supreme Court as dispositive of this case:
What is the appropriate measure of damages in a first-party action for bad faith failure to settle an uninsured motorist insurance claim (under Fla.Stat. § 624.-155(l)(b)(l.))?
Id. at 851. The Florida Supreme Court recently responded to this question in Continental Insurance Co. v. Jones, 592 So.2d 240 (Fla.1992). The Florida Supreme Court referred to its recent decision in McLeod v. Continental Insurance Co., 591 So.2d 621 (Fla.1992), in which it held that the proper measure of damages in first-party actions under section 624.155 “are those amounts which are the natural, proximate, probable, or direct consequence of the insurer’s bad faith actions,” and rejected “the contention that first-party bad faith damages should be fixed at the amount of the excess judgment.” 591 So.2d at 626.
In the case at bar, the district court, not having the benefit of McLeod, based its judgment for damages on the excess arbitration award. Accordingly, we VACATE the judgment of the district court, 716 F.Supp. 1456, and REMAND for reconsideration in light of McLeod.